DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 07/24/2020.  Claims 1-16, 18-20, and 22 are pending.  Claims 17, 21, and 23-34 have been cancelled.  Claim 1 has been written in independent form.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-16, 18-20, and 22 are objected to because of the following informalities:  Claims 2-16, 18-20, and 22 each begin with the word “A.”  Customary claim construction practice only uses the word “a” or just the feature without the word “a” when the feature is first introduced in a claim.  Using the word “A” each and every time the feature is recited in the claim, after the feature has been introduced, implies that the feature is a different feature, i.e., a new feature.  Consequently, to align with customary claim construction practices, claims 2-16, 18-20, and 22 should all begin with the word “The” to indicate that the feature “VTOL” has already been introduced by its dependent claim.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 22 recites “wherein the machine is configured to be operable to conduct an emergency landing using the secondary drive source in the event of a failure of the primary drive source.”  There is no teaching in the initially filed specification for “an emergency landing.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11-15, and 18 is rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the secondary energy source" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the primary energy source" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the primary energy store" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 13 is rejected because it depends from an indefinite parent claim.
Claim 14 recites the limitation "the secondary energy source" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 15 is rejected because it depends from an indefinite parent claim.
Claim 18 recites the limitation "the secondary energy store" in line 2 and "the primary energy source" in line 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 11 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Simon et al., U.S. Patent Application Publication 2016/0152333 A1 (hereinafter called Simon and it is noted that this reference is listed on the IDS filed 07/24/2020).
Regarding claim 1, Simon teaches a vertical take-off and landing, (VTOL) flying machine (See e.g., FIGS. 1a-2c, 8-9, & 16-17b; ¶s [0002], [0060]-[0063], & [0076]), comprising:
a ducted fan (See e.g., FIGS. 1a-1b element 2a) for providing thrust for flight, take-off and landing, the ducted fan having an intake side and an outlet side (See e.g., FIGS. 2 & 16; ¶s [0099] & [0154]) and comprising at least two co-axial rotors configured to contra-rotate about a fan axis X when driven in rotation (See e.g., FIGS. 2-2c elements 9, 9’, AA; ¶s [0099] & [0128]);
a primary drive source (See e.g., FIG. 8 element 38; ¶ [128]) configured to drive the ducted fan in rotation, the primary drive source being arranged in line with the ducted fan and to the outlet side of the ducted fan (See e.g., FIG. 8 element 38; ¶ [0131]);
first and second thrust air ducts (See e.g., FIG. 17a element 12) configured to split thrust from the ducted fan into a pair of thrust streams and to guide the two respective thrust streams to opposite respective sides of the primary drive source (See e.g., FIGS. 5 & 17a elements 11a, 11b, & 12).
Regarding claim 3, Simon teaches further comprising one or more variable inlet guide vanes located at an inlet side of the ducted fan (See e.g., ¶ [0020]).
Regarding claim 5, Simon teaches further comprising a secondary drive source (See e.g., ¶ [0164]) configured to provide a secondary drive to the ducted fan.
Regarding claim 11, Simon teaches wherein the primary drive source is an internal combustion engine and the primary energy store is a source of combustion fuel (See e.g., ¶ [0096]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 11 is/are rejected under 35 USC § 103 as being unpatentable over Frick, U. S. Patent 5,779,188 A (hereinafter called Frick and it is noted that this reference is listed on the IDS filed 07/24/2020), and further in view of Simon.
Regarding claim 1, Frick teaches a vertical take-off and landing, (VTOL) flying machine (See e.g., FIG. 1b), comprising:
a ducted fan (See e.g., FIG. 1b element 200) for providing thrust for flight, take-off and landing, the ducted fan having an intake side and an outlet side (See e.g., FIG. 1b elements 202, 205; column 4 lines 46-51) and comprising a propeller (See e.g., column 9 line 30) …;
a primary drive source (See e.g., FIG. 1a element 100; column 4 lines 25-26 and 29-32) configured to drive the ducted fan in rotation (See e.g., FIG. 1a element 100; column 4 lines 38-42), the primary drive source being arranged in line with the ducted fan and to the outlet side of the ducted fan (See e.g., FIG. 1a element 100; column 4 lines 38-43);
first and second thrust air ducts (See e.g., FIG. 1a elements 300; column 4 lines 51-55) configured to split thrust from the ducted fan into a pair of thrust streams and to guide the two respective thrust streams to opposite respective sides of the primary drive source (See e.g., FIG. 1b elements 300; column 5 lines 10-25).
And, although Frick teaches a method for counteracting the engine torque (See e.g., column 5 lines 29-44), Frick does not teach at least two co-axial rotors configured to contra-rotate about a fan axis X when driven in rotation (See e.g., FIGS. 2-2c elements 9, 9’, AA; ¶s [0099] & [0128]).
However, Simon teaches at least two co-axial rotors configured to contra-rotate about a fan axis X when driven in rotation (See e.g., FIGS. 2-2c elements 9, 9’, AA; ¶s [0099] & [0128]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Frick and Simon before him, before the effective filing date of the claimed invention, to provide the machine of Frick with at least two co-axial rotors configured to contra-rotate about a fan axis X when driven in rotation, as taught by Simon.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, so that the counter torques to the rotation of the rotors cancel one another out (anti-torque provision), and the flow rate of each fan is optimized, as suggested by Simon (See e.g., ¶ [0099]).
Regarding claim 2, Frick, as modified by Simon in the rejection of claim 1 hereinabove, further teaches wherein the first and second thrust air ducts are rotatable relative to the main body of the machine and the axis of rotation of the ducted fan to direct thrust to control motion of the machine (Frick See e.g., FIG. 1b; column 5 lines 10-15).
Regarding claim 11, Frick, as modified by Simon in the rejection of claim 1 hereinabove, further teaches wherein the primary drive source is an internal combustion engine (Frick See e.g., column 2 lines 20-22 and Simon See e.g., ¶ [0096]) and the primary energy store is a source of combustion fuel (Frick See e.g., column 2 lines 22-23 and Simon See e.g., ¶ [0096]).
Claim(s) 4, 6-7, 10, 12-15, and 22 is/are rejected under 35 USC § 103 as being unpatentable over Simon, and further in view of Cruz Ayoroa, U.S. Patent Application Publication 2015/0344134 A1 (hereinafter called Ayoroa).
Regarding claim 4, Simon teaches further comprising a power transmission (See e.g., ¶ [0096]) located between at least one of the primary drive source (See e.g., FIG. 8 element 38; ¶ [128]) …, and the ducted fan (See e.g., FIGS. 1a-1b element 2a), the power transmission (See e.g., ¶ [0096]) configured to provide contra-rotating output drives for the contra-rotating fans, from the output of the primary drive source  (See e.g., FIGS. 2-2c elements 9, 9’, AA; ¶s [0099] & [0128]) and/or … .
And, although it is well-known in the art that a power transmission may be a gearbox, Simon does not explicitly teach that the power transmission is a gearbox.
However, Ayoroa teaches a gearbox (See e.g., ¶ [0049]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Simon and Ayoroa before him, before the effective filing date of the claimed invention, to provide the machine of Simon with a gearbox located between at least one of the primary drive source and a secondary drive source, and the ducted fan, the gearbox configured to provide contra-rotating output drives for the contra-rotating fans, from the output of the primary drive source and/or secondary drive source, as taught by Ayoroa.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide high torque at the time of starting, accelerating, and pulling a load and to change the vehicle speed with the help of the gearbox keeping the engine speed the same with a certain limit.
Regarding claim 6, Simon, as modified by Ayoroa in the rejection of claim 4 hereinabove, further teaches wherein the secondary drive source (Simon See e.g., ¶ [0164]) is provided with energy from a secondary energy store (Ayoroa See e.g., ¶ [0048], where, the batteries teaches a secondary energy store. Examiner notes that the initially filed specification does not lend itself to disclosing how this is done or what it means, and the initially filed specification discloses that “The first and second energy stores maybe either or any of: … a battery” on page 11 lines 3-4; therefore, a secondary energy store is being broadly interpreted as a battery).
Regarding claim 7, Simon, as modified by Ayoroa in the rejection of claim 4 hereinabove, further teaches wherein the secondary energy store (Ayoroa See e.g., ¶ [0048]) is configured to receive and store energy from the primary drive source (Simon See e.g., FIG. 8 element 38; ¶ [128]).
Regarding claim 10, Simon, as modified by Ayoroa in the rejection of claim 4 hereinabove, further teaches comprising a primary energy store (Simon See e.g., ¶ [0096], the fuel tank) for providing energy to the primary drive source (Simon See e.g., FIG. 8 element 38; ¶ [128]), and a secondary energy store (Ayoroa See e.g., ¶ [0048]) for providing energy to the secondary drive source (Simon See e.g., ¶ [0164]).
Regarding claim 12, Simon teaches the primary drive source (See e.g., FIG. 8 element 38; ¶ [128]) … and … the primary energy store (See e.g., ¶ [0096], the fuel tank) … .
But Simon does not teach an electrical machine nor an electrical storage device.
However, Ayoroa teaches an electrical machine (See e.g., ¶s [0047]-[0048], electric motor) and an electrical energy storage device (See e.g., ¶ [0048], batteries).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Simon and Ayoroa before him, before the effective filing date of the claimed invention, to provide the machine of Simon with an electrical machine and an electrical energy storage device, as taught by Ayoroa.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide mechanically simple, lightweight and reliable operation, as suggested by Ayoroa (See e.g., ¶ [0068]).
Regarding claim 13, Simon, as modified by Ayoroa in the rejection of claim 12 hereinabove, further teaches wherein the primary energy store is a battery … electrical storage device (Ayoroa See e.g., ¶ [0048], batteries).
Regarding claim 14, Simon, as modified by Ayoroa in the rejection of claim 4 hereinabove, further teaches wherein the secondary drive source (Simon See e.g., ¶ [0164]) is an electrical machine (Ayoroa See e.g., ¶s [0047]-[0048], electric motor) and the secondary energy store (Ayoroa See e.g., ¶ [0048]) is an electrical energy storage device (Ayoroa See e.g., ¶ [0048], batteries).
Regarding claim 15, Simon, as modified by Ayoroa in the rejection of claim 12 hereinabove, further teaches wherein the electrical energy store is a battery … electrical storage device (Ayoroa See e.g., ¶ [0048], batteries).
Regarding claim 22, Simon, as modified by Ayoroa in the rejection of claim 4 hereinabove, further teaches wherein the machine (Simon See e.g., FIGS. 1a-2c, 8-9, & 16-17b; ¶s [0002], [0060]-[0063], [0076], & [0164]) is configured to be operable to conduct an emergency landing using the secondary drive source in the event of a failure of the primary drive source.


Claim(s) 8-9 and 18-20 is/are rejected under 35 USC § 103 as being unpatentable over Simon, and further in view of Ayoroa, and further in view of Baldwin, U.S. Patent Application Publication 2006/0032971 A1 (hereinafter called Baldwin).
Regarding claim 8, Simon, as modified by Ayoroa in the rejection of claim 4 hereinabove, further teaches the secondary drive source (Simon See e.g., ¶ [0164]) and its secondary energy store (Ayoroa See e.g., ¶ [0048], where, the batteries teaches a secondary energy store.), but neither Simon nor Ayoroa teaches that the secondary drive source and its secondary energy store are sized to provide powered hovering flight to the machine in the absence of power from the primary drive source.
However, Baldwin teaches that a drive source and its energy store are sized to provide powered hovering flight to the machine in the absence of power from the primary drive source (See e.g., ¶s [0090]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Simon, Ayoroa, and Baldwin before him, before the effective filing date of the claimed invention, to provide the machine of the combined invention of Simon and Ayoroa with the secondary drive source (equivalent taught in Baldwin) and its secondary energy store (equivalent taught in Baldwin) are sized to provide powered hovering flight to the machine in the absence of power from the primary drive source, as taught by Baldwin.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to allow for the effective use of available power, as suggested by Baldwin (See e.g., ¶ [0090]).
But neither Simon, Ayoroa, nor Baldwin teach the features of configured to provide between 40 seconds and seven minutes, or between 75 seconds and 5 minutes, or between 100 seconds and 4 minutes to achieve powered hovering flight to the machine in the absence of power from a primary drive source as cited in the combination of Simon, Ayoroa, and Baldwin.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include configured to provide between 40 seconds and seven minutes, or between 75 seconds and 5 minutes, or between 100 seconds and 4 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, and in the instant case, in the combination set forth herein, Baldwin discloses powered hovering flight to the machine in the absence of power from a primary drive source, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Simon, as modified by Ayoroa in the rejection of claim 4 hereinabove, further teaches wherein the primary drive source (Simon See e.g., FIG. 8 element 38; ¶ [128]) is connected to the ducted fan (Simon See e.g., FIGS. 1a-1b element 2a), but neither Simon nor Ayoroa teaches a selectively engageable drive transfer means configured to selectively transfer or isolate drive from the primary drive source to the ducted fan.
However, Baldwin teaches a selectively engageable drive transfer means (See e.g., ¶ [0090], the clutch) configured to selectively transfer or isolate drive from the primary drive source to the ducted fan (See e.g., ¶ [0090).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Simon, Ayoroa, and Baldwin before him, before the effective filing date of the claimed invention, to provide the machine of the combined invention of Simon and Ayoroa with a selectively engageable drive transfer means configured to selectively transfer or isolate drive from the primary drive source to the ducted fan, as taught by Baldwin.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to allow for the effective use of available power, as suggested by Baldwin (See e.g., ¶ [0090]).
Regarding claim 18, Simon, as modified by Ayoroa and Baldwin in the rejection of claim 9 hereinabove, further teaches wherein the secondary energy store (Ayoroa See e.g., ¶ [0048]) is configured to have a deliverable energy storage capacity (Ayoroa See e.g., ¶ [0048], batteries, where it is well-known that batteries store a certain capacity of energy depending on what they are designed to be used for).
But neither Simon, Ayoroa, nor Baldwin teach capacity of between 1% to 12%, or preferably between 2% to 10% or 3% to 8%, of the energy storage capacity of the primary energy store.  It would have been an obvious matter of design choice to include capacity of between 1% to 12%, or between 2% to 10% or 3% to 8%, of the energy storage capacity of the primary energy store, since such a modification would have involved a mere change in the size of a component, and, in the instant case the batteries would be changed as required based on all other parameters of the machine.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, Simon, as modified by Ayoroa and Baldwin in the rejection of claim 9 hereinabove, further teaches wherein the secondary drive source (Simon See e.g., ¶ [0164]) is configured to be operable both independently (See e.g., Baldwin ¶ [0090]) of the primary drive source (Simon See e.g., FIG. 8 element 38; ¶ [128]) to drive the ducted fan (Simon See e.g., FIGS. 1a-1b element 2a), and in combination (See e.g., Baldwin ¶ [0090]) with the primary drive source (Simon See e.g., FIG. 8 element 38; ¶ [128]) to provide drive to the ducted fan  (Simon See e.g., FIGS. 1a-1b element 2a) from both primary and secondary drive sources.
Regarding claim 20, Simon, as modified by Ayoroa and Baldwin in the rejection of claim 9 hereinabove, further teaches further comprising a secondary thrust source independent of the ducted fan (Ayoroa See e.g., ¶ [0073], the mixer controlling the motors to impact thrust), the secondary thrust source being operable to provide powered hovering flight to the machine in the absence of thrust being provided by the ducted fan (Ayoroa See e.g., ¶ [0073], the mixer controlling the motors to impact thrust).


Claim(s) 16 is/are rejected under 35 USC § 103 as being unpatentable over Simon, and further in view of Ayoroa, and further in view of Plump et al., U.S. Patent Application Publication 2003/0052222 A1 (hereinafter called Plump).
Regarding claim 16, Simon, as modified by Ayoroa in the rejection of claim 4 hereinabove, further teaches the secondary drive source (Simon See e.g., ¶ [0164]) … the primary drive source (Simon See e.g., FIG. 8 element 38; ¶ [128]), and …the ducted fan (Simon See e.g., FIGS. 1a-1b element 2a) … .
But neither Simon nor Ayoroa teaches a kinetic energy storage device, configured to store kinetic energy delivered to it from the primary drive source, and to deliver the stored kinetic energy to the ducted fan upon demand.
However, Plump teaches a kinetic energy storage device (See e.g., FIG. 10 element 76-flywheel; ¶ [0037]), configured to store kinetic energy delivered to it from the primary drive source, and to deliver the stored kinetic energy to the ducted fan upon demand (See e.g., ¶s [0037] & [0041], and Examiner notes that when the combined VTOL flying machine of Simon and Ayoroa is modified with this kinetic energy storage device the total combined invention teaches the instant claim limitation in its entirety).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Simon, Ayoroa, and Plump before him, before the effective filing date of the claimed invention, to provide the machine of the combined invention of Simon and Ayoroa with a kinetic energy storage device, configured to store kinetic energy delivered to it from the primary drive source, and to deliver the stored kinetic energy to the ducted fan upon demand, as taught by Plump.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide a greater capability to store energy where the charging capability is not affected by charging/discharging cycle, less maintenance, lesser thermal loss, more round-trip efficiency, more peak-load capability, ease of operation, and more life span.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
10 September 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644